Appeal from the order of the Supreme Court, New York County (Eugene Nardelli, J.), entered June 4, 1991, which denied plaintiffs’ motion for "clarification” of the order dated February 22, 1991, is deemed an appeal from an order denying reargument, and, so considered, unanimously dismissed, with costs.
*593While plaintiffs contend that their motion was one for renewal, the denial of which is appealable, no new matters or issues were presented to the court for review. Nor was there any need for clarification with respect to the negligent misrepresentation causes of action, given that plaintiffs had indicated that those causes of action would be withdrawn pursuant to a prior order that had already dismissed them. Thus, the motion for "clarification” was really one for reargument, which was how the IAS Court, in effect, treated it. In any event, were we to address the merits of the order on appeal and the order of February 22, 1991, we would affirm, since plaintiffs failed to satisfy the requirements of CPLR 3016 (b) (see, Credit Alliance Corp. v Andersen & Co., 65 NY2d 536). Concur — Milonas, J. P., Ellerin, Kupferman and Kassal, JJ.